               Exhibit A




Case 2:21-cv-00680-SCD Filed 06/02/21 Page 1 of 28 Document 1-1
                      Case 2021CV001407                    Document 1                 Filed 03-04-2021                 Page 1 of 1
                                                                                                                                     FILED
STATE OF WISCONSIN                                         CIRCUIT COURT                                      MILWAUKEE              03-04-2021
                                                                                                                                     John Barrett
John Masnak vs. Optio Solutions, LLC                                                       Electronic Filing                         Clerk of Circuit Court
                                                                                                Notice
                                                                                                                                     2021CV001407
                                                   Case No. 2021CV001407                                                             Honorable Timothy
                                                   Class Code: Money Judgment                                                        Witkowiak-22
                                                                                                                                     Branch 22



                                 OPTIO SOLUTIONS, LLC
                                 1444 NORTH MCDOWELL BLVD.
                                 PETALUMA CA 94954




                                                                                                                                       D
                Case number 2021CV001407 was electronically filed with/converted by the Milwaukee
                County Circuit Court office. The electronic filing system is designed to allow f r fast, r liable



                                                                                                                                     E
                exchange of documents in court cases.




                                                                                                              T
                Parties who register as electronic parties can file, receive and view do ument onlin through
                the court electronic filing website. A document filed electronically has the same l gal effect as




                                                                                                            C
                a document filed by traditional means. Electronic parties a e responsible for serving
                non-electronic parties by traditional means.




                                                                                   A
                You may also register as an electronic party by fol owin the instructions found at
                http://efiling.wicourts.gov/ and may withdraw as n elect onic party at any time. There is a
                $20.00 fee to register as an electronic arty.


                                                                                 D
                                                       E
                If you are not represented by n att rney nd would like to register an electronic party, you
                will need to enter the following ode on the eFiling website while opting in as an electronic



                                                     R
                party.




                       N
                Unless you egister s an electronic party, you will be served with traditional paper documents



                     U
                by other arti s and by the court. You must file and serve traditional paper documents.

                Registration is available to attorneys, self-represented individuals, and filing agents who are
                authorized under Wis. Stat. 799.06(2). A user must register as an individual, not as a law firm,
                agency, corporation, or other group. Non-attorney individuals representing the interests of a
                business, such as garnishees, must file by traditional means or through an attorney or filing
                agent. More information about who may participate in electronic filing is found on the court
                website.

                If you have questions regarding this notice, please contact the Clerk of Circuit Court at
                414-278-4120.

                                                                                    Milwaukee County Circuit Court
                                                                                    Date: March 5, 2021




                            Case 2:21-cv-00680-SCD Filed 06/02/21 Page 2 of 28 Document 1-1
GF-180(CCAP), 06/2017 Electronic Filing Notice                                           §801.18(5)(d), Wisconsin Statutes
                                                 This form shall not be modified. It may be supplemented with additional material.
   Case 2021CV001407          Document 2          Filed 03-04-2021        Page 1 of 16
                                                                                   FILED
                                                                                   03-04-2021
                                                                                   John Barrett
                                                                                   Clerk of Circuit Court
STATE OF WISCONSIN                         CIRCUIT COURT                  MILWAUKEE2021CV001407
                                                                                    COUNTY
                                                                                   Honorable Timothy
                                                                                   Witkowiak-22
 JOHN MASNAK,                                                 SUMMONS
 4260 South 1st Place                                                                    Branch 22
 Milwaukee, WI 53207,                                         Case No.:

                                     Plaintiff,               Classification Code: 30301

                             v.
                                                              Jury Trial Demanded
OPTIO SOLUTIONS, LLC
d/b/a QUALIA COLLECTION SERVICES.,                            Amount claimed is greater than the
1444 North McDowell Boulevard                                 amount under Wis. Stat. §
Petaluma, CA 94954,                                           799.01(1)(d).

                                  Defendant.



THE STATE OF WISCONSIN, To each person named above as a Defendant:

          You are hereby notified that the Plaintiff named above has filed a lawsuit or other legal

action against you. The Complaint, which is attached, states the nature and basis of the legal

action.

          Within forty-five (45) days of receiving this Summons, you must respond with a written

Answer, as that term is defined in Chapter 802 of the Wisconsin Statutes, to the Complaint. The

Court may reject or disregard an Answer that does not follow the requirements of the Statutes.

The Answer must be sent or delivered to the Court, whose address is: Clerk of Courts, 901 North

9th Street, Milwaukee, Wisconsin 53223, and to Plaintiffs’ attorney, whose address is Ademi

LLP, 3620 East Layton Avenue, Cudahy, Wisconsin 53110. You may have an attorney help or

represent you.

          If you do not provide an answer within forty-five (45) days, the Court may grant

Judgment against you for the award of money or other legal action requested in the Complaint,


                                                   1


           Case 2:21-cv-00680-SCD Filed 06/02/21 Page 3 of 28 Document 1-1
   Case 2021CV001407       Document 2         Filed 03-04-2021       Page 2 of 16




and you may lose your right to object to anything that is or may be incorrect in the Complaint. A

Judgment may be enforced as provided by law. A Judgment awarding money may become a lien

against any real estate you own now or in the future and may also be enforced by garnishment or

seizure of property.

Dated: March 4, 2021                                 ADEMI LLP

                                                By: Electronically signed by Mark A. Eldridge
                                                    Mark A. Eldridge (State Bar No. 1089944)
                                                    Attorney for Plaintiff
Mailing address:
3620 East Layton Avenue
Cudahy, Wisconsin 53110
Phone No.: 414-482-8000




                                               2


        Case 2:21-cv-00680-SCD Filed 06/02/21 Page 4 of 28 Document 1-1
   Case 2021CV001407         Document 2            Filed 03-04-2021     Page 3 of 16
                                                                                  FILED
                                                                                  03-04-2021
                                                                                  John Barrett
                                                                                  Clerk of Circuit Court
STATE OF WISCONSIN              CIRCUIT COURT                            MILWAUKEE2021CV001407
                                                                                   COUNTY
                                CIVIL DIVISION                                    Honorable Timothy
                                                                                  Witkowiak-22
______________________________________________________________________________
                                                                                         Branch 22
 JOHN MASNAK,                                              :
 4260 South 1st Place                                      :
 Milwaukee, WI 53207,                                          COMPLAINT
                                                           :
                                                           :
                                      Plaintiff,           :   Case No.:_______________
                                                           :   Classification Code: 30301
                           v.                              :
                                                           :
 OPTIO SOLUTIONS, LLC                                      :
 d/b/a QUALIA COLLECTION SERVICES.,                        :   Jury Trial Demanded
 1444 North McDowell Boulevard                             :
 Petaluma, CA 94954,                                       :
                                                           :
                                      Defendant.           :


       COMES NOW Plaintiff John Masnak, by Plaintiff’s Attorneys, Ademi LLP, and for a

cause of action, states as follows:

                                          INTRODUCTION

       1.      This class action seeks redress for collection practices that violate the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692 et seq. (the “FDCPA”) and Wisconsin Consumer Act,

Ch. 421-427, Wis. Stats. (the “WCA”).

                                 JURISDICTION AND VENUE

       2.      The court has jurisdiction to grant the relief sought by the Plaintiff pursuant to Wis.

Stat. § 801.05(3). Defendant’s collection activities were directed at Wisconsin residents in

Wisconsin. Venue in Milwaukee County is proper because the claim arose in Milwaukee County,

and Defendant attempted to collect a debt in connection with a consumer transaction that occurred

in Milwaukee County. Wis. Stat. §§ 801.50; 421.401(1)(a) (“The venue for a claim arising out of




        Case 2:21-cv-00680-SCD Filed 06/02/21 Page 5 of 28 Document 1-1
   Case 2021CV001407         Document 2        Filed 03-04-2021       Page 4 of 16




a consumer transaction or a consumer credit transaction is the county: … Where the customer

resides ….”).

                                           PARTIES

       3.       Plaintiff John Masnak is an individual who resides in Milwaukee County.

       4.       Plaintiff is a “consumer” as defined in the FDCPA, 15 U.S.C. § 1692a(3), in that

Defendant sought to collect from him a debt allegedly incurred for personal, family, or household

purposes.

       5.       Plaintiff is also a “customer” as defined in the WCA, Wis. Stat.

§ 421.301(17), in that the debt Defendant sought to collect from Plaintiff was incurred as a result

of a consumer transaction.

       6.       Defendant Optio Solutions, LLC d/b/a Qualia Collection Services (“Qualia”) is

foreign limited liability company with its principal offices located at 1444 North McDowell Blvd.,

Petaluma, CA 94954.

       7.       Qualia is engaged in the business of a collection agency, using the mails and

telephone to collect consumer debts originally owed to others.

       8.       Qualia is engaged in the business of collecting debts owed to others and incurred

for personal, family or household purposes.

       9.       Qualia is a “debt collector” as defined in 15 U.S.C. § 1692a and Wis. Stat

§ 427.103(3).

                                              FACTS

       10.      On or about December 7, 2020, Qualia mailed a debt collection letter to Plaintiff

regarding an alleged debt owed to “Capital One, N.A.” (“Capital One”). A copy of this letter is

attached to this complaint as Exhibit A.

                                                2

        Case 2:21-cv-00680-SCD Filed 06/02/21 Page 6 of 28 Document 1-1
   Case 2021CV001407        Document 2         Filed 03-04-2021          Page 5 of 16




       11.     Upon information and belief, the alleged debt to which Exhibit A refers was

incurred by use of a credit card, which was used for only personal, family, or household purposes.

       12.     Upon information and belief, Exhibit A is a form letter, generated by computer, and

with the information specific to Plaintiff inserted by computer.

       13.     Upon information and belief, Exhibit A is a form debt collection letter used by

Qualia to attempt to collect alleged debts.

       14.     Upon information and belief, Exhibit A was the first written correspondence

Defendant sent to Plaintiff in connection with the alleged debt referenced therein.

       15.     Exhibit A includes the following representations, which largely reflect the statutory

validation notice that the FDCPA, 15 U.S.C. § 1692g, requires the debt collector mail alleged

debtors along with, or within five days of, the initial communication:




       16.     The header of Exhibit A includes the following representations:




       17.     Exhibit A thus identifies the “Original Creditor” of Plaintiff’s alleged debt as

“Kohl’s Department Stores, Inc.” (“Kohls”).




                                                 3

        Case 2:21-cv-00680-SCD Filed 06/02/21 Page 7 of 28 Document 1-1
    Case 2021CV001407        Document 2          Filed 03-04-2021        Page 6 of 16




        18.     Upon information and belief, Kohl’s is not and has never been a creditor of

Plaintiff’s alleged debt.

        19.     In 2011, Capital One took over ownership of Kohl’s store-branded credit accounts

from Chase Bank, N.A. See Danielle Douglas, “Capital One Wins Deal to Back Kohl’s Credit

Cards,” The Washington Post (April 10, 2011) https://www.washingtonpost.com/business/

capitalbusiness/capital-one-wins-deal-to-back-kohls-credit-cards/2011/04/07/AFdmSlFD_story.

html?utm_term=.c62c4e6e9cc2 (last visited February 14, 2021).

        20.     Kohl’s and Capital One are two distinct business entities.

        21.     Upon information and belief, Kohl’s has never issued or financed Kohl’s store-

branded credit accounts, either before or after Capital One acquired the portfolio of accounts.

        22.     By identifying Kohls as the “Original Creditor” of Plaintiff’s alleged debt, Exhibit

A includes representations which are materially false, deceptive, and misleading as to the amount,

character, and legal status of such debt. See, e.g., Tourgeman v. Collins Fin. Servs., 755 F.3d 1109,

1121 (9th Cir. 2014) (“in the context of debt collection, the identity of a consumer’s original

creditor is a critical piece of information, and therefore its false identification in a dunning letter

would be likely to mislead some consumers in a material way.”), as amended on denial of reh’g

and reh’g en banc (Oct. 31, 2014); Moore v. Express Recovery Serv., No. 16-cv-126, 2019 U.S.

Dist. LEXIS 718, at * (D. Utah Jan. 2, 2019) (collecting cases) (“A debt collector can violate [the

FDCPA] by misstating or failing to state the original creditor on a collection letter.”); see also,

Flores v. Collection Consultants of Cal., No. 14-cv-771, 2015 U.S. Dist. LEXIS 186981, at * 12-

13 (C.D. Cal. June 2, 2015) (collecting cases) (“[C]ourts have routinely found that misstating or

failing to identify the original creditor unquestionably could frustrate a consumer’s ability to

intelligently choose his or her response.”); Winslow v. Forster & Garbus, LLP, 2017 U.S. Dist.

                                                  4

         Case 2:21-cv-00680-SCD Filed 06/02/21 Page 8 of 28 Document 1-1
   Case 2021CV001407         Document 2          Filed 03-04-2021         Page 7 of 16




LEXIS 205113, at *28 (E.D.N.Y. Dec. 13, 2017); Heathman v. Portfolio Recovery Assocs., LLC,

2013 U.S. Dist. LEXIS 98742, at *13 (S.D. Calif. July 13, 2013) (“because Defendant’s failure to

identify Chase, the original creditor, is both deceptive and material under the least sophisticated

consumer standard, it constitutes a violation of § 1692e.”); Scheunemann v. J.C. Christensen &

Assocs., 802 F. Supp. 2d 981, 986 (E.D. Wis. July 18, 2011); Zoerb v. Nat’l Collegiate Sutdent

Loan Trust 2006-3, No. 14-cv-468, 2017 U.S. Dist. LEXIS 53333, at *2 (S.D. Cal. Apr. 5, 2017)

(approving class action settlement of claims that defendants “as assignees of student loan debts,

failed to properly identify the original creditor in various state court collections actions.”).

       23.     Indeed, a dunning letter that identifies the merchant brand as the “creditor” of a

merchant brand account does not actually identify the creditor to whom the debt is owed. See

Rhodes v. Enhanced Recovery Co., No. 17-cv-04297-SEB-TAB, 2020 U.S. Dist. LEXIS 128241,

at *11 (S.D. Ind. July 21, 2020) (“the mere fact that Kohl’s participated in the credit card program

with Capital One and played an active role in the servicing of the accounts does not necessarily

convert Kohl’s into a creditor, and certainly not into the creditor to whom the debt is owed.”)

(quoting Bryan v. Credit Control, LLC, 954 F.3d 576, 581 (2d Cir. 2020); see also Gritters v.

Ocwen Loan Servicing, LLC, No. 14-c-916, 2018 U.S. Dist. LEXIS 63010, at *21-22 (N.D. Ill.

Apr. 13, 2018) (debt collector violated FDCPA by identifying the servicer rather than the creditor

of the debt because “whether Gritters understood Nationstar’s role as servicer, previously knew

that Freddie Mac owned the debt, or could have figured it out despite what Pierce had written, is

all beyond the point.”).

       24.     Confusing and misleading representations about the name of the creditor are

material misrepresentations because: (i) they create the potential for fraud or double-payments,

and (ii) they make it difficult or impossible for consumers to track the chain of title to determine

                                                   5

         Case 2:21-cv-00680-SCD Filed 06/02/21 Page 9 of 28 Document 1-1
    Case 2021CV001407        Document 2          Filed 03-04-2021       Page 8 of 16




the scope of any purported assignment, including whether the original creditor assigned any right

to collect statutory or contractual interest.

        25.     Furthermore, the header of Exhibit A additionally lists a “Principal” associated with

Plaintiff’s alleged debt in the amount of $40.01, “Interest” in the amount of “$23.79,” and “Fees”

in the amount of “$255.00.”

        26.     By itemizing “Interest” and other “Fees” at an amount greater than zero, Exhibit A

implies that there could be additional interest or other fees added to the debt over time.

        27.     Upon information and belief, the credit card account referenced in Exhibit A has

been charged-off, and Capital One therefore has ceased to assess any interest or other fees on the

account as of the date of the letter.

        28.     On the face of Exhibit A, it is impossible to determine the amount that Defendant

is attempting to collect because the letter is confusing as to whether the balance of the account is

increasing as a result of interest and non-interest fees.

        29.     The unsophisticated consumer would be confused and misled as to whether the

references to “Interest” and other “Fees” meant that the account was bearing interest and other

fees, and thus may actually be greater than the balance stated in Exhibit A by the time the consumer

actually received Exhibit A. See, Chuway v. Nat’l Action Fin. Servs., 362 F.3d 944, 974-48 (7th

Cir. 2004).

        30.     The debt collector does not state the amount of the debt clearly if it ambiguously

implies that the debt collector may be collecting accruing interest or fees when the balance is not

actually increasing. Chuway, 362 F.3d at 947:

                If the debt collector is trying to collect only the amount due on the
                date the letter is sent, then he complies with the Act by stating the
                “balance” due, stating that the creditor “has assigned your

                                                   6

        Case 2:21-cv-00680-SCD Filed 06/02/21 Page 10 of 28 Document 1-1
    Case 2021CV001407        Document 2         Filed 03-04-2021        Page 9 of 16




                delinquent account to our agency for collection,” and asking the
                recipient to remit the balance listed—and stopping there, without
                talk of the “current” balance.

        31.     Furthermore, there is no explanation in the letter as to what the non-interest “Fees”

are or would be.

        32.     The unsophisticated consumer interprets references to “Fees” in collection letters,

as representations that the debt collector has a right to add charges to the alleged debt, and that

charges will be sought in future letters.

        33.     Qualia and the creditor of Plaintiff’s alleged debt, however, could not add any

collection fees to Plaintiff's account.

        34.     As an unsecured consumer loan, the alleged debt referenced by Exhibit A is a

“consumer credit transaction” under the WCA, Wis. Stat. §§ 421-427.

        35.     Wis. Stat. § 421.301(10) defines a “consumer credit transaction”:

                a consumer transaction between a merchant and a customer in which real or
                personal property, services or money is acquired on credit and the
                customer’s obligation is payable in installments or for which credit a finance
                charge is or may be imposed, whether such transaction is pursuant to an
                open-end credit plan or is a transaction involving other than open-end credit.
                The term includes consumer credit sales, consumer loans, consumer leases
                and transactions pursuant to open-end credit plans.

        36.     Plaintiff purchased personal, household goods with a credit card – Plaintiff is a

“customer,” pursuant to Wis. Stat. § 421.301(17).

        37.     The creditor is thus a “merchant” because it routinely lends money to consumers

like Plaintiff. Wis. Stat. § 421.301(25). Defendant is also a merchant because it claims to have

taken assignment (at least for collection purposes) of that consumer loan, and is collecting on that

loan on behalf of the original creditor or some assignee.




                                                  7

        Case 2:21-cv-00680-SCD Filed 06/02/21 Page 11 of 28 Document 1-1
   Case 2021CV001407           Document 2          Filed 03-04-2021          Page 10 of 16




       38.       Plaintiff obtained money on credit from the original creditor.                 Wis. Stat.

§ 421.301(14).

       39.       Plaintiff’s loan required Plaintiff to pay interest (i.e. a finance charge) to the original

creditor or assignee, and the loan was payable in more than two installments. Wis. Stat. §§

421.301(20)(a), 421.301(30).

       40.       The WCA specifically prohibits the attachment of collection fees and other “default

charges” on consumer credit transactions, even if the fee is separately negotiated. Wis. Stat. §

422.413(1) provides:

                 no term of a writing evidencing a consumer credit transaction may provide
                 for any charges as a result of default by the customer other than reasonable
                 expenses incurred in the disposition of collateral and such other charges as
                 are specifically authorized by chs. 421 to 427.

See also Patzka v. Viterbo College, 917 F. Supp. 654, 659 (W.D. Wis. 1996).

       41.       Neither Wis. Stat. § 422.202, entitled “Additional charges,” nor any other section

of the WCA, lists collection fees as a permissible fee a creditor may charge in connection with a

consumer credit transaction.

       42.       Since credit card purchases are consumer credit transactions, the nebulous reference

to non-interest “Fees” in Exhibit A falsely represents or implies that Defendant has a right to add

collection fees to the debt.

       43.       Even if a provision of any agreement between Plaintiff and the original creditor

would purport to permit Defendant to add a collection fee, the WCA prohibits such fees. Wis.

Stat. § 421.106(1) (“Except as otherwise provided in chs. 421 to 427, a customer may not waive

or agree to forego rights or benefits under chs. 421 to 427.”); See also Lox v. CDA, Ltd., 689 F.3d.




                                                     8

        Case 2:21-cv-00680-SCD Filed 06/02/21 Page 12 of 28 Document 1-1
   Case 2021CV001407         Document 2         Filed 03-04-2021        Page 11 of 16




818 (7th Cir. 2012) (false representation that attorney fees would be added when they could not

be, violated 1692e).

       44.     Further, the alleged debt has been accelerated, and there are no late fees that could

conceivably be added to Plaintiff's alleged debt. E.g., Rodriguez v. Codilis & Assocs., P.C., No.

17-cv-3656, 2018 U.S. Dist. LEXIS 54898, at *11 (N.D. Ill. Mar. 30, 2018) (“As Rodriguez points

out, BSI cannot impose late charges for failure to make monthly payments after a loan has been

accelerated.”) (citing Rizzo v. Pierce & Assocs., 351 F.3d 791, 793 n.1 (7th Cir. 2003)).

       45.     Plaintiff was confused and misled by Exhibit A.

       46.     The unsophisticated consumer would be confused and misled by Exhibit A.

                                            The FDCPA

       47.     Congress has described the FDCPA as regulating “abusive practices” in debt

collection. 15 U.S.C. §§ 1692(a) – 1692(e). Any person who receives a debt collection letter

containing a violation of the FDCPA is a victim of abusive practices. See 15 U.S.C. §§ 1692(e)

(“It is the purpose of this subchapter to eliminate abusive debt collection practices by debt

collectors, to insure that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged, and to promote consistent State action to protect

consumers against debt collection abuses”).

       48.     15 U.S.C. § 1692e generally prohibits “any false, deceptive, or misleading

representation or means in connection with the collection of any debt.”

       49.     15 U.S.C. § 1692e(2) specifically prohibits misleading representations as to “the

character, amount, or legal status” of an alleged debt.

       50.     15 U.S.C. § 1692e(5) specifically prohibits “the threat to take any action that cannot

legally be taken or that is not intended to be taken.”

                                                  9

        Case 2:21-cv-00680-SCD Filed 06/02/21 Page 13 of 28 Document 1-1
   Case 2021CV001407        Document 2         Filed 03-04-2021        Page 12 of 16




       51.     15 U.S.C. § 1692e(10) specifically prohibits the “use of any false representation or

deceptive means to collect or attempt to collect any debt.”

       52.     15 U.S.C. § 1692f generally prohibits “unfair or unconscionable means to collect

or attempt to collect any debt.”

       53.     15 U.S.C. § 1692f(1) specifically prohibits the “[t]he collection of any amount

(including any interest, fee, charge, or expense incidental to the principal obligation) unless such

amount is expressly authorized by the agreement creating the debt or permitted by law.”

                                            The WCA

       54.     The Wisconsin Consumer Act (“WCA”) was enacted to protect consumers against

unfair, deceptive, and unconscionable business practices and to encourage development of fair and

economically sound practices in consumer transactions. Wis. Stat. § 421.102(2).

       55.     The Wisconsin Supreme Court has favorably cited authority finding that the WCA

“goes further to protect consumer interests than any other such legislation in the country,” and is

“probably the most sweeping consumer credit legislation yet enacted in any state.” Kett v.

Community Credit Plan, Inc., 228 Wis. 2d 1, 18 n.15, 596 N.W.2d 786 (1999) (citations omitted).

       56.     To further these goals, the Act’s protections must be “liberally construed and

applied.” Wis. Stat. § 421.102(1); see also § 425.301.

       57.     To carry out this intent, the WCA provides Wisconsin consumers with an array of

protections and legal remedies, including punitive damages. The Act contains significant and

sweeping restrictions on the activities of those attempting to collect debts. See Wis. Stats. §

427.104.

       58.     The Act limits the amounts and types of additional fees that may be charged to

consumers in conjunction with transactions. Wis. Stats. § 422.202(1). The Act also provides

                                                10

        Case 2:21-cv-00680-SCD Filed 06/02/21 Page 14 of 28 Document 1-1
   Case 2021CV001407        Document 2          Filed 03-04-2021        Page 13 of 16




injured consumers with causes of action for class-wide statutory and actual damages and injunctive

remedies against defendants on behalf of all customers who suffer similar injuries. See Wis. Stats.

§§ 426.110(1); § 426.110(4)(e). Finally, “a customer may not waive or agree to forego rights or

benefits under [the Act].” Wis. Stat. § 421.106(1).

       59.     Consumers’ WCA claims under Wis. Stat. § 427.104(1) are analyzed using the

same methods as claims under the FDCPA. Indeed, the WCA itself requires that the court analyze

the WCA “in accordance with the policies underlying a federal consumer credit protection act,”

including the FDCPA. Wis. Stat. § 421.102(1).

       60.     Further, the Wisconsin Supreme Court has held that WCA claims relating to debt

collection are to be analyzed under the “unsophisticated consumer” standard. Brunton v. Nuvell

Credit Corp., 785 N.W.2d 302, 314-15. In Brunton, the Wisconsin Supreme Court explicitly

adopted and followed the “unsophisticated consumer” standard, citing and discussing Gammon v.

GC Servs. Ltd. P’ship, 27 F.3d 1254, 1257 (7th Cir. 1994). Id.

       61.     Wis. Stat. § 427.104(1)(g) states that a debt collector may not: “Communicate with

the customer … in such a manner as can reasonably be expected to threaten or harass the

customer.”

       62.     Wis. Stat. § 427.104(1)(h) states that a debt collector may not: “Engage in other

conduct which can reasonably be expected to threaten or harass the customer ….”

       63.     Wis. Stat. § 427.104(1)(j) states that a debt collector may not: “Claim, or attempt

or threaten to enforce a right with knowledge or reason to know that the right does not exist.”

       64.     Wis. Stat. § 427.104(1)(L) states that a debt collector may not: “Threaten action

against the customer unless like action is taken in regular course or is intended with respect to the

particular debt.”

                                                 11

        Case 2:21-cv-00680-SCD Filed 06/02/21 Page 15 of 28 Document 1-1
   Case 2021CV001407        Document 2         Filed 03-04-2021          Page 14 of 16




                                       COUNT I – FDCPA

       65.     Plaintiff incorporates by reference as if fully set forth herein the allegations

contained in the preceding paragraphs of this Complaint.

       66.      By identifying the “Original Creditor” of Plaintiff’s alleged debt as “Kohl’s

Department Stores, Inc.,” Exhibit A includes representations which are false, deceptive, and

misleading as to the amount, character, and legal status of the debt.

       67.     Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(a), and 1692e(10).

                                      COUNT II – FDCPA

       68.     Plaintiff incorporates by reference as if fully set forth herein the allegations

contained in the preceding paragraphs of this Complaint.

       69.     By itemizing an amount of “Interest” and “Fees,” greater than zero, which were no

longer being assessed, Exhibit A includes representations which are false, deceptive, and

misleading and falsely threatens to assess such “Interest” and “Fees.”

       70.     Defendant thereby violated 15 U.S.C. §§ 1692e, 1692e(2)(a),1692e(5), and

1692e(10).

                                       COUNT III – WCA

       71.     Plaintiff incorporates by reference as if fully set forth herein the allegations

contained in the preceding paragraphs of this Complaint.

       72.     By itemizing an amount of “Interest” and “Fees,” greater than zero, which were no

longer being assessed, Exhibit A includes representations which are false, deceptive, and

misleading and falsely threatens to assess such “Interest” and “Fees.”

       73.     Defendant thereby violated Wis. Stat. 427.104(1)(g), 427.104(1)(h), 427.104(1)(j),

and 427.104(1)(L).

                                                12

        Case 2:21-cv-00680-SCD Filed 06/02/21 Page 16 of 28 Document 1-1
   Case 2021CV001407        Document 2          Filed 03-04-2021         Page 15 of 16




                                       CLASS ALLEGATIONS

       74.     Plaintiff brings this action on behalf of a Class, consisting of (a) all natural persons

in the State of Wisconsin, (b) who were sent a debt collection letter in the form of

Exhibit A to the Complaint, (c) which identify “Kohl’s Department Stores, Inc.” as the “Original

Creditor,” (d) from March 4, 2020 through the present, (e) not returned by the postal-service.

       75.     The class is so numerous that joinder is impracticable. Upon information and belief,

there are more than 50 members of the class.

       76.     There are questions of law and fact common to the class members, which common

questions predominate over any questions that affect only individual class members.

       77.     Plaintiff’s claims are typical of the claims of the class members. All are based on

the same factual and legal theories.

       78.     Plaintiff will fairly and adequately represent the interests of the class members.

Plaintiff has retained counsel experienced in consumer credit and debt collection abuse cases.

       79.     A class action is superior to other alternative methods of adjudicating this dispute.

Individual cases are not economically feasible.

                                         JURY DEMAND

       80.     Plaintiff hereby demands a trial by jury.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

the Classes and against Defendant for:

       (a)     actual damages;

       (b)     statutory damages;

       (c)     injunctive relief;

                                                  13

       Case 2:21-cv-00680-SCD Filed 06/02/21 Page 17 of 28 Document 1-1
   Case 2021CV001407      Document 2         Filed 03-04-2021          Page 16 of 16




      (d)    attorneys’ fees, litigation expenses and costs of suit; and

      (e)    such other or further relief as the Court deems proper.

Dated: March 4, 2021
                                                    ADEMI LLP

                                            By:     /s/ Mark A. Eldridge
                                                    John D. Blythin (SBN 1046105)
                                                    Mark A. Eldridge (SBN 1089944)
                                                    Jesse Fruchter (SBN 1097673)
                                                    Ben J. Slatky (SBN 1106892)
                                                    3620 East Layton Avenue
                                                    Cudahy, WI 53110
                                                    (414) 482-8000
                                                    (414) 482-8001 (fax)
                                                    jblythin@ademilaw.com
                                                    meldridge@ademilaw.com
                                                    jfruchter@ademilaw.com
                                                    bslatky@ademilaw.com




                                               14

      Case 2:21-cv-00680-SCD Filed 06/02/21 Page 18 of 28 Document 1-1
Case 2:21-cv-00680-SCD Filed 06/02/21 Page 19 of 28 Document 1-1
Case 2:21-cv-00680-SCD Filed 06/02/21 Page 20 of 28 Document 1-1
Case 2:21-cv-00680-SCD Filed 06/02/21 Page 21 of 28 Document 1-1
                     Case 2021CV001407                  Document 4                 Filed 04-16-2021                 Page 1 of 3

STATE OF WISCONSIN                               CIRCUIT COURT                              MILWAUKEE COUNTY

John Masnak vs. Optio Solutions, LLC                                                        Electronic Notice
                                                                                             Status Change
                                                                                         Case No: 2021CV001407



                                OPTIO SOLUTIONS, LLC
                                1444 NORTH MCDOWELL BLVD.
                                PETALUMA CA 94954



                     For 2021CV001407, the electronic notice preference for John D. Blythin, Wisconsin
                     attorney for John Masnak, has changed.

                     John D. Blythin has registered as an electronic notice party and has agreed to file any
                     documents and receive all communications from the court for this case electronically.
                     You will no longer need to provide traditional paper documents to this party. You still
                     need to provide traditional paper documents to the court and any other parties who are
                     not electronically filing.

                     If you have any questions regarding this notice, please contact our office at
                     414-278-4120.



                                                                                 Milwaukee County Circuit Court
                                                                                 Date: April 16, 2021




                           Case 2:21-cv-00680-SCD Filed 06/02/21 Page 22 of 28 Document 1-1
GF-208(CCAP), 03/2010 Electronic Notice Status Change
                                              This form shall not be modified. It may be supplemented with additional material.
                     Case 2021CV001407                  Document 4                 Filed 04-16-2021                 Page 2 of 3

STATE OF WISCONSIN                               CIRCUIT COURT                              MILWAUKEE COUNTY

John Masnak vs. Optio Solutions, LLC                                                        Electronic Notice
                                                                                             Status Change
                                                                                         Case No: 2021CV001407



                                JESSE FRUCHTER
                                3620 EAST LAYTON AVENUE
                                CUDAHY WI 53110



                     For 2021CV001407, the electronic notice preference for John D. Blythin, Wisconsin
                     attorney for John Masnak, has changed.

                     John D. Blythin has registered as an electronic notice party and has agreed to file any
                     documents and receive all communications from the court for this case electronically.
                     You will no longer need to provide traditional paper documents to this party. You still
                     need to provide traditional paper documents to the court and any other parties who are
                     not electronically filing.

                     If you have any questions regarding this notice, please contact our office at
                     414-278-4120.



                                                                                 Milwaukee County Circuit Court
                                                                                 Date: April 16, 2021




                           Case 2:21-cv-00680-SCD Filed 06/02/21 Page 23 of 28 Document 1-1
GF-208(CCAP), 03/2010 Electronic Notice Status Change
                                              This form shall not be modified. It may be supplemented with additional material.
                     Case 2021CV001407                  Document 4                 Filed 04-16-2021                 Page 3 of 3

STATE OF WISCONSIN                               CIRCUIT COURT                              MILWAUKEE COUNTY

John Masnak vs. Optio Solutions, LLC                                                        Electronic Notice
                                                                                             Status Change
                                                                                         Case No: 2021CV001407



                                BEN J SLATKY
                                3620 EAST LAYTON AVENUE
                                CUDAHY WI 53110



                     For 2021CV001407, the electronic notice preference for John D. Blythin, Wisconsin
                     attorney for John Masnak, has changed.

                     John D. Blythin has registered as an electronic notice party and has agreed to file any
                     documents and receive all communications from the court for this case electronically.
                     You will no longer need to provide traditional paper documents to this party. You still
                     need to provide traditional paper documents to the court and any other parties who are
                     not electronically filing.

                     If you have any questions regarding this notice, please contact our office at
                     414-278-4120.



                                                                                 Milwaukee County Circuit Court
                                                                                 Date: April 16, 2021




                           Case 2:21-cv-00680-SCD Filed 06/02/21 Page 24 of 28 Document 1-1
GF-208(CCAP), 03/2010 Electronic Notice Status Change
                                              This form shall not be modified. It may be supplemented with additional material.
                     Case 2021CV001407                 Document 5                Filed 05-27-2021                 Page 1 of 1
                                                                                                                                 FILED
STATE OF WISCONSIN                                  CIRCUIT COURT                              MILWAUKEE COUNTY                  05-27-2021
                                                                                                                                 John Barrett
                                                                                                                                 Clerk of Circuit Court
John Masnak vs. Optio Solutions, LLC                                                   Notice of Assignment                      2021CV001407
                                                                                              of Judge

                                                                                       Case No. 2021CV001407



                          COURT ORIGINAL




          The following judge has been assigned to this case:

                     Timothy Witkowiak-22
                     Milwaukee County Courthouse, Room 415
                     901 N. Ninth Street
                     Milwaukee, WI 53233

          Please Note:

                       All original court pleadings must be filed with the Clerk of Circuit Court for Milwaukee County.

                       If assignment is an out-of-county judge, access to the record should be provided to the assigned
                       judge.

                       All scheduling should be done by the assigned judge.

                       Other: Effective July 31, 2021, this case is assigned to Branch 44, the Honorable Gwendolyn G.
                              Connolly, Courthouse Room 415.


                                                                                                    Milwaukee County Circuit Court
                                                                                                    Date: May 27, 2021



Distribution:
                                                                                                                                 Personal Mail/Phone Electronic
                                  Address                                           City                         State Zip       Service Notice      Notice
Court Original
Jesse Fruchter                    3620 East Layton Avenue                           Cudahy                       WI      53110
Ben J Slatky                      3620 East Layton Avenue                           Cudahy                       WI      53110
John D. Blythin                   3620 E. Layton Ave.                               Cudahy                       WI      53110                          x
Mark A. Eldridge                  3620 E. Layton Ave.                               Cudahy                       WI      53110                          x
Optio Solutions, LLC              1444 North McDowell Blvd.                         Petaluma                     CA      94954




                          Case 2:21-cv-00680-SCD Filed 06/02/21 Page 25 of 28 Document 1-1 § 801.59, Wisconsin Statutes
GF-144(CCAP), 02/2017 Notice of Assignment of Judge
                                            This form shall not be modified. It may be supplemented with additional material.
                     Case 2021CV001407                  Document 6                 Filed 06-02-2021                 Page 1 of 2

STATE OF WISCONSIN                               CIRCUIT COURT                              MILWAUKEE COUNTY

John Masnak vs. Optio Solutions, LLC                                                        Electronic Notice
                                                                                             Status Change
                                                                                         Case No: 2021CV001407



                                JESSE FRUCHTER
                                3620 EAST LAYTON AVENUE
                                CUDAHY WI 53110



                     For 2021CV001407, the electronic notice preference for James C Kovacs, Wisconsin
                     attorney for Optio Solutions, LLC, has changed.

                     James C Kovacs has registered as an electronic notice party and has agreed to file
                     any documents and receive all communications from the court for this case
                     electronically. You will no longer need to provide traditional paper documents to this
                     party. You still need to provide traditional paper documents to the court and any other
                     parties who are not electronically filing.

                     If you have any questions regarding this notice, please contact our office at
                     414-278-4120.



                                                                                 Milwaukee County Circuit Court
                                                                                 Date: June 2, 2021




                           Case 2:21-cv-00680-SCD Filed 06/02/21 Page 26 of 28 Document 1-1
GF-208(CCAP), 03/2010 Electronic Notice Status Change
                                              This form shall not be modified. It may be supplemented with additional material.
                     Case 2021CV001407                  Document 6                 Filed 06-02-2021                 Page 2 of 2

STATE OF WISCONSIN                               CIRCUIT COURT                              MILWAUKEE COUNTY

John Masnak vs. Optio Solutions, LLC                                                        Electronic Notice
                                                                                             Status Change
                                                                                         Case No: 2021CV001407



                                BEN J SLATKY
                                3620 EAST LAYTON AVENUE
                                CUDAHY WI 53110



                     For 2021CV001407, the electronic notice preference for James C Kovacs, Wisconsin
                     attorney for Optio Solutions, LLC, has changed.

                     James C Kovacs has registered as an electronic notice party and has agreed to file
                     any documents and receive all communications from the court for this case
                     electronically. You will no longer need to provide traditional paper documents to this
                     party. You still need to provide traditional paper documents to the court and any other
                     parties who are not electronically filing.

                     If you have any questions regarding this notice, please contact our office at
                     414-278-4120.



                                                                                 Milwaukee County Circuit Court
                                                                                 Date: June 2, 2021




                           Case 2:21-cv-00680-SCD Filed 06/02/21 Page 27 of 28 Document 1-1
GF-208(CCAP), 03/2010 Electronic Notice Status Change
                                              This form shall not be modified. It may be supplemented with additional material.
   Case 2021CV001407           Document 7       Filed 06-02-2021     Page 1 of 1
                                                                                     FILED
                                                                                     06-02-2021
                                                                                     John Barrett
                                                                                     Clerk of Circuit Court
                                                                                     2021CV001407




 STATE OF WISCONSIN                     CIRCUIT COURT               MILWAUKEE COUNTY

 JOHN MASNAK,
 4260 South 1st Place                                                 Case No.:2021CV001407
 Milwaukee, WI 53207,
                                        Plaintiff,                  Classification Code: 30301

 vs.

 OPTIO SOLUTIONS, LLC
 d/b/a QUALIA COLLECTION SERVICES
 1444 North McDowell Boulevard
 Petaluma, CA 94954,

                                      Defendant.

                      NOTICE OF RETAINER OF JAMES C. KOVACS

       PLEASE TAKE NOTICE that the undersigned attorney with the law firm of

Bassford Remele, A Professional Association, has been retained by and shall appear as counsel

of record for Defendant Option Solutions, LLC d/b/a Qualia Collection Services in the above-

entitled action, and requests that copies of any and all papers be served upon the undersigned at

the address set forth below.

                                       BASSFORD REMELE
                                       A Professional Association

Dated: June 2, 2021                    By s/ James C. Kovacs
                                       James C. Kovacs (WI #1120086)
                                       100 South Fifth Street, Suite 1500
                                       Minneapolis, Minnesota 55402-3707
                                       Phone: (612) 333-3000
                                       Fax: (612) 333-8829
                                       Email: jkkovacs@bassford.com

                                       Attorneys for Defendant




       Case 2:21-cv-00680-SCD Filed 06/02/21 Page 28 of 28 Document 1-1
